Citation Nr: 0706038	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for residuals of a 
shrapnel wound to the head.

3.  Entitlement to service connection for syncope, claimed as 
blackouts.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for epilepsy.

6.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After conducting a review of the evidence, the Board finds 
that the veteran's service medical records are, for the most 
part, not associated with the claims folder.  One envelope of 
service records contains a few documents, all of which are 
dated from January to March 1970.

The October 2002 rating decision indicates that, among the 
evidence associated with the claims file, are the veteran's 
service medical records, dated from July 1967 to April 1970.  
Therefore, it appears these records were, at one time, a part 
of the claims file.  Since they no longer are present, the 
Board is unable to properly adjudicate the veteran's claims 
of entitlement to service connection.


In addition, the Board notes that a May 2005 deferred rating 
decision indicates the RO realized the veteran's service 
medical records had gone missing and that complete records 
had been associated with the claims file at one time.  It was 
instructed that all necessary steps should be taken to try to 
obtain complete service medical records.  However, subsequent 
documents in the claims file fail to show that any steps were 
taken to obtain complete service medical records.  The Board 
finds that this should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take steps to locate all service 
medical records regarding the veteran and 
associate them with the claims file.  All 
attempts to locate these records, or 
copies thereof, should be documented in 
the claims file.  End efforts to obtain 
these records only if VA concludes that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Thereafter, conduct any additional 
development deemed necessary.  If the 
benefits sought on appeal remain denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the April 2005 SSOC.  Allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



